Citation Nr: 1042884	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  04-31 194	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, 
claimed as secondary to presumed exposure to herbicides.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1972. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the benefit sought on appeal.  
The Veteran appealed that decision, and the case was referred to 
the Board for appellate review.  The Board has remanded the 
Veteran's claim for further development on numerous occasions, 
including in April 2007, November 2008 and July 2009.  The 
requested development has been completed and no further action is 
necessary to comply with the Board's remand directives.  Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran has been diagnosed with type II diabetes mellitus and 
the competent and credible evidence of record indicates that the 
Veteran set foot in Vietnam in June of 1971, where he is presumed 
to have been exposed to an herbicide agent.   


CONCLUSION OF LAW

Diabetes mellitus, type II, is presumed to have been incurred 
during service based on exposure to an herbicide agent.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
generally required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
However, in this case, because of the favorable outcome of the 
decision, no further discussion of VCAA compliance is needed and 
the Board will proceed to a discussion of the merits of the 
Veteran's appeal.

The Veteran has claimed entitlement to service connection for 
type II diabetes mellitus.  If a veteran was exposed to an 
"herbicide agent" during active military service, certain 
diseases, such as Type II diabetes mellitus, are presumed to be 
service connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are satisfied.  A record of the disease during service is not 
required, provided that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also met.  38 U.S.C.A. § 1116(a) (West 
2002 & Supp. 2010); 38 C.F.R. § 3.309(e) (2010).  

A veteran who, during active military service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, is presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2010).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation to the Republic of Vietnam.  Id.  However, VA General 
Counsel and the Federal Circuit have determined that the 
regulatory definition requires that an individual actually have 
set foot on Vietnamese soil.  See Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008); VAOPGCPREC 27-97.  Service on a deep water 
naval vessel in waters off the shore of the Republic of Vietnam, 
without proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of Vietnam 
for the purposes of 38 U.S.C.A. § 101(29)(A).  See VAOPGCPREC 27-
97.  

The Veteran's VA treatment records do indicate that the Veteran 
has been diagnosed with type II diabetes mellitus.  The Veteran 
first claimed entitlement to service connection for type II 
diabetes mellitus in April 2003, wherein he stated that it was 
due to exposure to Agent Orange in Vietnam.  A February 2004 
rating decision denied entitlement to service connection for that 
condition, finding that service in Vietnam was not shown and that 
there was no other evidence of exposure to herbicides in service.  
The Veteran filed a Notice of Disagreement (NOD) with that 
decision in March 2004.  In July 2004 the RO issued a Statement 
of the Case (SOC) and in August 2004 the Veteran filed a 
Substantive Appeal (VA Form 9).  In that Substantive Appeal the 
Veteran stated that he did not serve in a unit stationed in 
Vietnam, but instead that he served on a ship.  He further stated 
that in June 1971 he was notified of his grandmother's death, and 
was granted emergency leave.  The Veteran claims that in order to 
get home the Veteran was taken from his ship into Vietnam, and 
that he obtained transportation back to the United States from 
there.  

In April 2007 the Board remanded the Veteran's claim in order to 
obtain information that might potentially verify the Veteran's 
statements regarding having set foot in Vietnam.  The RO 
requested information on the Veteran's ship, the USS REGULUS, 
from the United States Armed Services Center for Research of Unit 
Records and received a reply in March 2008.  That information 
indicates that the USS REGULUS operated out of Subic Bay, 
Republic of the Philippines to replenish stores to the Seventh 
Fleet operating on Yankee Station in the Gulf of Tonkin, as well 
as in Operation MARKET TIME, operating in the coastal waters of 
Vietnam.  However, the 1971 command history did not document any 
ports of call in the Republic of Vietnam.  

In November 2008 the Board again remanded the Veteran's claim for 
the RO to review that evidence and for issuance of a Supplemental 
Statement of the Case (SSOC).  A February 2009 SSOC continued to 
deny entitlement to service connection for type II diabetes 
mellitus, finding that the evidence did not support the Veteran's 
contention that he set foot in Vietnam.  In response, the Veteran 
submitted a statement and corroborating documentation indicating 
that he was on leave from June 13, 1971, through June 29, 1971.  
He also submitted documentation indicating that the USS REGULUS 
was involved in the Vietnamese Counteroffensive Phase VII in June 
of 1971.  Finally, the Veteran stated that he never said the ship 
had docked or that it went into port, but that he did not recall 
how exactly he got to shore.  In light of this evidence, in July 
2009 the Board once again remanded the Veteran's claim, this time 
in order to obtain deck logs from the USS REGULUS for the 
relevant period.  

In August 2009 the RO/AMC obtained the relevant deck logs from 
the USS REGULUS from the National Archives and Records 
Administration.  These logs indicate that the USS REGULUS was off 
the coast of Vietnam during the period in question.  They also 
indicate that on June 14, 1971, a small vessel approached the USS 
REGULUS and picked up three personnel.  Finally, the logs show 
that the USS REGULUS was moored in Subic Bay on June 29, 1971.  

As discussed, the records show that the Veteran has been 
diagnosed with type II diabetes mellitus, a disease subject to 
presumptive service connection for a veteran who served in 
Vietnam during the Vietnam conflict.  The remaining question is 
whether the Veteran was actually in Vietnam to trigger the 
presumption of service connection under 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307, 3.309.  Although there is no official record 
that the Veteran was in Vietnam in June 1971, the evidence 
indicates that the Veteran was granted leave at a time when his 
ship was off the coast of Vietnam, and that several unidentified 
individuals were transported from his ship to Vietnam at roughly 
that time.  In addition, the Veteran's statements have been 
consistent, and the Board finds him to be highly credible. 

In sum, the evidence of record shows that the Veteran has been 
diagnosed with type II diabetes mellitus, and it is at least as 
likely as not that the Veteran actually set foot ashore in 
Vietnam, entitling him to the presumption that he was exposed to 
an herbicide agent during his active duty service.  Accordingly, 
in accordance with the provisions of 38 C.F.R. § 3.307(a)(6), the 
Veteran's type II diabetes mellitus is presumed to have been 
incurred in service, and the claim therefore is granted.  


ORDER

Entitlement to service connection for diabetes mellitus, type II, 
is granted.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


